Citation Nr: 0506899	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's anxiety disorder has been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; the veteran's symptoms are masked 
by his severe Alzheimer's Dementia, which is not a service-
connected disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In a VA examination dated March 2001, the examiner indicated 
that due to the veteran's poor mental state, he was not able 
to provide any information.  The source of the information 
came from the veteran's wife.  It was noted that the veteran 
had severe memory impairment, both immediate and short term, 
and difficulty recognizing familiar faces such as friends and 
even some family members.  The veteran's wife stated that he 
seemed to be much more confused and disoriented and not aware 
of his immediate surroundings, particularly in the early 
evening.  She also indicated that he required more and more 
assistance in caring for himself.  She indicated he forgets 
her name quite frequently.  His long-term memory was likewise 
impaired as he was not able to describe what he did in the 
military.  It was noted that the veteran's wife provided the 
veteran's military history.

The veteran's wife indicated that after discharge from the 
military, the veteran was admitted to the VA hospital because 
of violent behavior.  He was given Electroconvulsive Therapy 
(ECT).  Apparently he made adequate recovery to the extent 
that he was able to go to school in Shreveport, Louisiana.  
After a few months, he learned that he could not handle the 
job and he decided to become a Highway Patrol officer.  The 
wife reported that his anxiety and depression probably began 
when he was twenty years of age and at about that time, he 
attempted suicide.  The veteran was a Highway Patrol officer 
for seven years and ten became a County Commissioner for the 
next four years.  He then went in to the insurance business 
at the Universal Underwriters where he worked for twenty 
years until his retirement in 1988.

Upon examination, the veteran was cooperative but his eye 
contact was only 75 percent.  He was alert but appeared to be 
indifferent to his surroundings.  He was disoriented to time 
place and according to his wife he could not remember her 
name and some of his friends, more frequently now than in the 
recent past.  His speech was hesitant but also irrelevant.  
The veteran's mood was depressed, apathetic.  His affect was 
constricted but almost flat.  He had poverty of thought or 
ideas and denied perceptual disturbances such as audiovisual 
hallucinations, delusions or paranoid ideations.  His long 
term, short term, and immediate memory were grossly impaired.  
His concentration was very poor as he was not able to do the 
serial sevens.  His judgment was noted as markedly wired and 
his insight was almost nil

The Axis I diagnosis was dementia of the Alzheimer's type 
with depressed mood.  The examiner noted that the diagnosis 
of anxiety disorder, not otherwise specified, was incorrect.  
The new diagnosis was Dementia of the Alzheimer's type with 
depressed mood.  This diagnosis was based on the presence of 
severe memory impairment and cognitive disturbances such as 
planning, abstracting, and organizing, and impaired ability 
to carry out motor activities despite normal motor function.  
The examiner noted that there appeared to be worsening or 
progression of the dementia since the evaluation performed in 
September 1998.  It was noted that the veteran was not taking 
any anti-cholinesterase drug for his condition and he should 
be given a trial of this medication as soon as possible.  The 
examiner indicated that the veteran was not capable of 
handling his benefit payments in his own best interest.

VA outpatient treatment records dated February 2000 to 
January 2001 show that the veteran was diagnosed with 
Alzheimer's disease stage 5, noting he was well maintained on 
Aricept.  A February 2001 noted indicated that the veteran 
and his wife live alone and were doing well.  His Lorazepam 
had been decreased to half strength and was on Aricept for 
one year.  He was on no other medications for behavior 
management.  It was noted that the veteran had good affect on 
Aricept.  The veteran had little or no insight into his 
memory problems and he was sleeping well and had a fair 
appetite.  He was ambulatory and required cues and some 
assistance with activities of daily living.  

In July 2002, the veteran's wife filed a claim for an 
increase in his benefits on his behalf.  She indicated that 
he was totally disabled and had been confined to the Dementia 
Ward of the VA Center for approximately 6 months.  

VA outpatient treatment records dated February 2001 to April 
2002 show that the veteran is being treated for Alzheimer's 
disease.

A letter from C.D.P., M.D., dated August 2003 indicated that 
the veteran was a resident under the physician's care at the 
Norman Veterans Center, a long-term care facility.  
Currently, he was in the Special Needs Unit.  It was noted 
that the veteran had a diagnosis of Alzheimer's Dementia, 
which was moderately severe at this time and was Geri chair 
ridden.  The physician indicated that the veteran required 
24-hour supervision for safety issues and assistance with his 
activities of daily living.  He was unable to handle his 
financial matters.  Because of the progressiveness of the 
disease it was unlikely that he would be discharged.  

An examination performed by C.D.P., M.D., from the Oklahoma 
Veterans Center, Normal Division, Norman Oklahoma dated 
December 2003 showed that the veteran's wife reported that 
she first noted changes in the veteran in 1991.  The family 
denied hallucinations, but did feel that the veteran had 
delusional thinking.  It was noted that he wandered away from 
home.  The veteran quit driving approximately 6 months ago 
after getting lost on several occasions.  The veteran's wife 
indicated personality changes such as aggressive behavior.  
The wife denied seizure activity or signs and symptoms of a 
cerebrovascular accident.  There had been many falls the last 
one being in December 2001.  He was incontinent of bowel and 
bladder and he was now on Exelon and his wife reported 
significant improvement in cognitive function.  A CT scan was 
significant for diffuse cerebral atrophy and small vessel 
disease, no acute abnormalities were noted.

The general examination showed the veteran in no apparent 
distress.  He was a pleasant cooperative white male.  He was 
unable to follow one step commands.  He was unable to tell 
the examiner's his wife's name.  He was disoriented times 
three and he had significant expressive and receptive 
aphasia.  The diagnoses included Alzheimer's with delusional 
thinking.  

Another letter by C.D.P., M.D., dated in March 2004, the 
physician indicated that the veteran was admitted to the 
Norma Veterans Center, a long-term care facility with a 
diagnosis of Alzheimer's Dementia with anxiety.  The 
physician indicated that the veteran had been treated for 
anxiety with agitation with different medications with fairly 
good results and continued with rare episodes of anxiety.

At his May 2004 VA examination, it was noted that the veteran 
was totally unable to communicate verbally.  He appeared also 
not to be able to understand any of the questions that were 
asked of him as indicated by apparently random pointing 
behavior.  He did utter sounds, but these were not words and 
were not understandable.  The examiner noted that it appeared 
that the veteran had severe dementia.  It was noted that the 
veteran was currently staying at the Veterans Center in 
Norman, Oklahoma.  The VA examiner indicated that there were 
statements from the doctors at the Veterans Center in Norman 
that accompanied the veteran of the following nature: "His 
gait is very unsafe, even with maximum assist of 3 people.  
He was untestable for the Folstein Mini-Mental Status 
Examination.  He has significant expressive and receptive 
aphasia.  He is disoriented x3, and finally he required 
assistance with all activities of daily living."  The 
examiner indicated that all of these were quotes from a 
report signed by C.D.P., M.D.  The VA examiner noted that he 
was in agreement with the aforementioned statements as far as 
could be observed in the examination today.  It appeared to 
the VA examiner that the veteran was clearly in need of aid 
and assistance as defined within the VA system.

The examiner indicated that the veteran was unable to give 
any information regarding his military history or mental 
status.  His cognitive functioning was seen as extremely 
impaired with clear aphasia, also apraxia, and he had clear 
disturbances in executive functioning.  His memory was not 
testable, but it was clear beyond a reasonable doubt that 
this veteran had severe dementia of the Alzheimer's type.  It 
was under these circumstances not possible to examine the 
veteran for his anxiety disorder for which he was currently 
30 percent service connected.  It was noted that the veteran 
seemed reasonably comfortable in his chair, did not appear 
nervous, but basically his severe dementia covered up any 
reasonable attempt to evaluate his anxiety disorder.  No 
mental health diagnoses other than those mentioned above were 
found in the examination.

A statement from J.B.S. M.D., from Norman Regional Hospital 
dated August 2004 indicated that the veteran was hospitalized 
at a Veterans Hospital in an Alzheimer's ward.  The diagnosis 
was Alzheimer's disease with/associated emotional lability 
and easily became acutely anxious.  This physician noted that 
this information came from the veteran's son, as the 
physician had not seen the veteran in several years.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated August 2002, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for an increased evaluation for his service connected 
anxiety disorder.  The letter informed the veteran of what 
the evidence must show to establish entitlement to the 
benefit he wanted.  

The veteran was informed that he had 30 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a rating decision was issued in 
March 2003 followed by a statement of the case in September 
2003.  Additional VA medical records were added to the claims 
file.  The RO sent the veteran an additional letter in 
January 2004 informing the veteran of what evidence was 
needed, where the evidence should be sent, how soon it should 
be sent, and how the veteran could contact the RO.  In 
addition, the veteran was informed of the status of his claim 
to include what had been received, what evidence VA was 
responsible for obtaining, and that VA would make reasonable 
efforts to get relevant records not held by a Federal agency.  
The veteran was informed of how he could help the VA, what 
the evidence must show to support his claim, and how VA would 
help the veteran obtain the evidence for his claim.  After 
this letter was sent, additional private medical records were 
added to the veteran file and the veteran underwent a VA 
examination in May 2004.  A supplemental statement of the 
case was issued in June 2004.  

Although a letter from J.B.S., M.D., of Norman Regional 
Hospital was dated August 2004 and added to the claims file 
after the supplemental statement of the case was issued in 
June 2004, this letter only confirms that the veteran suffers 
from Alzheimer's Disease with associated emotional lability 
and easily becomes acutely anxious.  In addition, this 
physician noted that the information contained in the letter 
was information obtained from the veteran's son, as this 
physician had not seen the veteran in several years.  
Therefore, a remand in order for the RO to consider this 
information would not be warranted, as it would not change 
the basis of the decision.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2004).

The veteran's anxiety disorder has been evaluated as 30 
percent disabling pursuant to the criteria set out in 38 
C.F.R. § 4.130, Diagnostic Code 9413.  Those criteria provide 
a 30 percent rating when occupational and social impairment 
is found with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Analysis

It is important to note that the 30-percent rating assigned 
for the veteran's disability is based on the current 
manifestations of his anxiety disorcer, not his Alzheimer's 
Disease.  Service-connection has been granted for the anxiety 
disorder because it began in service, but service connection 
has not been granted for Alzheimer's Disease, which is a 
disorder that began many years after service.

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 30 percent for the 
veteran's anxiety disorder is not warranted.  In a VA 
examination dated March 2001, the examiner indicated that due 
to the veteran's poor mental state, he was not able to 
provide any information.  The source of the information came 
from the veteran's wife.  The Axis I diagnosis was dementia 
of the Alzheimer's type with depressed mood.  The examiner 
noted that the diagnosis of anxiety disorder, not otherwise 
specified, was incorrect.  The new diagnosis was Dementia of 
the Alzheimer's type with depressed mood.  This diagnosis was 
based on the presence of severe memory impairment and 
cognitive disturbances such as planning, abstracting, and 
organizing, and impaired ability to carry out motor 
activities despite normal motor function.  

A letter from C.D.P., M.D. dated March 2004 showed that the 
veteran had been treated for anxiety with agitation with 
different medications with fairly good results.  It was noted 
that the veteran continued with rare episodes of anxiety at 
this time.  The veteran's May 2004 VA examination indicated 
that the veteran was totally unable to communicate verbally.  
The examiner noted that the veteran was not able to 
understand any of the questions that were asked of him as 
indicated by apparently random pointing behavior.  The 
examiner indicated that the veteran's memory was not 
testable, but it was clear beyond a reasonable doubt that he 
had severe dementia of the Alzheimer's type.  It was noted 
that the veteran seemed reasonably comfortable in his chair, 
did not appear to be nervous, but basically his severe 
dementia covered up any reasonable attempt to evaluate his 
anxiety disorder.  

As the veteran's service connected anxiety disorder cannot be 
evaluated because his Alzheimer's disease has covered up any 
attempt to examine the veteran for his anxiety disorder, the 
veteran's 30 percent evaluation for his anxiety disorder is 
continued.  The medical evidence does not link the veteran's 
Alzheimer's disease to his service connected anxiety 
disorder.  Therefore, an evaluation in excess of 30 percent 
for the veteran's anxiety disorder is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder is denied. 



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


